DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810574253.8, filed on 6/06/2018.

Information Disclosure Statement
The information disclosure statement submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant’s arguments, filed 3/22/2022 have been fully considered and are not persuasive.
Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends:
“it is clear that, in Chen, the resolvable distance is calculated as a distance between an object and the image capture module and has nothing to do with the field-of-view (FOV) of claim 1 of the present disclosure.  In Chen, the overlapped range of the resolvable distance D1 and the second resolvable distance D2 is used to determine the resolvable ranges of the first depth map DM1 and the second depth map DM2, while in the present disclosure, a (sic) overlapping degree indicating a ratio is used.  The overlapped range in Chen is not used as a ratio of the present disclosure.  In Chen, both the first depth map DM1 and the second depth map DM2 are depth maps, while in the present disclosure, a FOV region of a depth image and a FOV region of a visible-light image are used to obtain a current overlapping degree.” (Remarks of 3/22/2022; page 10)
While Applicant’s points are understood, the Examiner respectfully disagrees.
The relevant language of independent claim 1 recites in part:
“obtaining a current overlapping degree for indicating a ratio of an overlapping region to a base region, wherein the overlapping region is an overlapping region between a field-of-view (FOV) region of the depth image at the current depth and a FOV region of the visible-light image at the current depth, and the base region is the FOV region of the visible-light image at the current depth.”
Although Chen does not explicitly recite a “field of view” as per the instant claims, it does recite “view angles” VR1 and VR2. [See Chen, ¶ 0022 discloses that first image capturing module 11 and the second image capturing module 12 respectively have the view angles VR1, VR2. There is a distance BL between the optical axis of the second image capturing module 12 and the optical axis of the first image capturing module 11, wherein the line connecting between the optical axis of the second image capturing module 12 and the optical axis of the first image capturing module 11 is the baseline.]
The language of instant claim 1 does not require calculating, merely “obtaining a current overlapping degree for indicating a ratio”.  
In this case, obtaining an overlapping degree meets the limitation regardless of whether a ratio is indicated, as instant claim 1 does not necessitate that the ratio of an overlapping region ultimately be used in prompting a message, but rather the current overlapping degree.  The intended use “for indicating a ratio” does not impose a limit on the interpretation of the claim. See MPEP 2111.04.
The overlapped range illustrated in Fig. 2 at least “indicates” a ratio of overlap between view angles VR1 and VR2 corresponding with imagers 11, and 12, respectively in that a total overlapped range is taken with respect to individual resolvable ranges D1 and D2 of first and second imagers.  See Chen, ¶ 0026, 0029, 0032 discloses an overlapped range covered by the resolvable range D1 of the first depth map DM1 and the resolvable range D2 of the second depth map DM2. That is, the distance (also called the depth), relative to the lens, of the scene (or an object of the scene being captured) at the overlapped range can be obtained by these two image capturing modules which generate the first image and the second image, or only by the second image capturing module 12.

 See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are outlined in Table 1.1 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a depth-capturing assembly, configured for obtaining…”
(claim 1)
[0057] “in some embodiments, the depth-capturing assembly 20 includes an infrared-light camera 24.”

Table 1.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160050407 A1) (hereinafter Chen) in view of Jovanovski et al. (US 20160377417 A1) (hereinafter Jovanovski).
Regarding claim 1, Chen discloses:
An image-acquisition method, comprising: [See Chen, ¶ 0006 discloses an image capturing system obtaining scene depth information and a focusing method thereof regarding calculating depth information of the scene at a great distance.]
obtaining a depth image of a current scene; [See Chen, ¶ 0008, 0020-0021 discloses generating a first and second depth map according to a parallax of a scene observed in a first image and a second image; See Chen, ¶ 0023 discloses that a second image sensor has a second optical-wavelength range, which may be the range of infrared light.]
obtaining a visible-light image of the current scene; [See Chen, ¶ 0022 discloses that the first image sensor 113 has a first optical-wavelength detection range, the first image capturing module 11 is used to generate a first image corresponding to the first optical-wavelength range. The mentioned first optical-wavelength range may be the range of visible light wavelength.]
obtaining a current depth of a target object in the current scene according to the depth image and the visible-light image; [See Chen, ¶ 0020-0021, 0025-0026, 0029 discloses generating first and second depth maps from first and second images, obtained by first and second image sensors being receptive to optical-wavelengths corresponding to visible light and infrared light, respectively.]
obtaining a current overlapping degree for indicating a ratio of an overlapping region to a base region, wherein the overlapping region is an overlapping region between a field-of-view (FOV) region of the depth image at the current depth and a FOV region of the visible-light image at the current depth, and the base region is the FOV region of the visible-light image at the current depth; and [See Chen, ¶ 0026, 0029, 0032 discloses an overlapped range covered by the resolvable range D1 of the first depth map DM1 and the resolvable range D2 of the second depth map DM2. That is, the distance (also called the depth), relative to the lens, of the scene (or an object of the scene being captured) at the overlapped range can be obtained by these two image capturing modules which generate the first image and the second image, or only by the second image capturing module 12.  Fig. 2 illustrates a ratio of overlap existing between fields of view of a first and second image capturing module.]
Chen does not appear to explicitly disclose:
triggering a prompt message for adjusting the current depth of the target object, in response to the current overlapping degree not being within a preset range. 
However, Jovanovski discloses:
triggering a prompt message for adjusting the current depth of the target object, in response to the current overlapping degree not being within a preset range. [See Jovanovski, ¶ 0053 discloses dimensioning an object using a dual-projector 3D scanner, and particularly, that if the second pattern image is not suitable for dimensioning then the user may be alerted that dimensioning is not possible.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Chen to add the teachings of Jovanovski in order to appropriately correct a camera posture based on an amount of overlap detected in a scene.

Regarding claim 2, Chen in view of Jovanovski discloses all the limitations of claim 1.
Chen discloses:
wherein the method is applied in an image-capturing device comprising a visible-light camera and an infrared-light camera; and [See Chen, ¶ 0023 discloses that a second image sensor has a second optical-wavelength range, which may be the range of infrared light; See Chen, ¶ 0022 discloses that the first image sensor 113 has a first optical-wavelength detection range, the first image capturing module 11 is used to generate a first image corresponding to the first optical-wavelength range. The mentioned first optical-wavelength range may be the range of visible light wavelength.]
the obtaining the current overlapping degree for indicating the ratio of the overlapping region to the base region comprises: 
obtaining the overlapping region between the FOV region of the depth image at the current depth and the FOV region of the visible-light image at the current depth according to the current depth, a FOV of the visible-light camera, a FOV of the infrared-light camera, and a preset distance between the visible-light camera and the infrared-light camera; and [See Chen, ¶ 0026, 0029, 0032 discloses an overlapped range covered by the resolvable range D1 of the first depth map DM1 and the resolvable range D2 of the second depth map DM2. That is, the distance (also called the depth), relative to the lens, of the scene (or an object of the scene being captured) at the overlapped range can be obtained by these two image capturing modules which generate the first image and the second image, or only by the second image capturing module 12.  Fig. 2 illustrates a ratio of overlap existing between fields of view of a first and second image capturing module; See Chen, ¶ 0022 discloses that there is a distance BL between the optical axis of the second image capturing module 12 and the optical axis of the first image capturing module 11, wherein the line connecting between the optical axis of the second image capturing module 12 and the optical axis of the first image capturing module 11 is the baseline.]
calculating the ratio of the overlapping region to the FOV region of the visible-light image, to obtain the current overlapping degree. [See Chen, ¶ 0026 discloses that the depth information of the scene can be obtained according to the difference/ratio of sharpness/blur between the second image and the third image.]

Regarding claim 4, Chen in view of Jovanovski discloses all the limitations of claim 2.
Chen discloses:
wherein when the current depth is invariant, the current overlapping degree decreases as the preset distance increases. [See Chen, Fig. 2 illustrates the overlapped range between first and second image capturing devices, wherein it is within the level of ordinary skill to understand that as the preset distance between the cameras BL increases, the cameras will share less features of interest in common within the scene.]

Regarding claim 6, Chen in view of Jovanovski discloses all the limitations of claim 1.
Jovanovski discloses:
wherein the triggering the prompt message for adjusting the current depth of the target object comprises: 
triggering a first prompt message for increasing the current depth of the target object, in response to the current overlapping degree being less than a minimum value of the preset range; or [See Jovanovski, ¶ 0053 discloses dimensioning an object using a dual-projector 3D scanner, and particularly, that if the second pattern image is not suitable for dimensioning then the user may be alerted that dimensioning is not possible.]
triggering a second prompt message for decreasing the current depth of the target object, in response to the current overlapping degree being greater than a maximum value of the preset range. 
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 8, this claim recites analogous limitations to claim 1 in the form of “a device” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 8 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
An image-capturing device, comprising: 
a depth-capturing assembly, configured for obtaining a depth image of a current scene; [See Chen, ¶ 0020-0021, 0025-0026, 0029 discloses generating first and second depth maps from first and second images, obtained by first and second image sensors being receptive to optical-wavelengths corresponding to visible light and infrared light, respectively.]
a visible-light camera, configured for obtaining a visible-light image of the current scene; and [See Chen, ¶ 0022 discloses that the first image sensor 113 has a first optical-wavelength detection range, the first image capturing module 11 is used to generate a first image corresponding to the first optical-wavelength range. The mentioned first optical-wavelength range may be the range of visible light wavelength.]
a processor, configured for: [See Chen, ¶ 0020 discloses a depth map processing device being a microprocessor or a computer.]

Regarding claim 9, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.  

Regarding claim 11, this claim recites analogous limitations to claim 4 and is therefore rejected on the same premise.  

Regarding claim 13, this claim recites analogous limitations to claim 6 and is therefore rejected on the same premise.  

Regarding claim 14, this claim recites analogous limitations to claim 7 and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 1 in the form of “a non-transitory computer-readable storage medium” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 15 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
A non-transitory computer-readable storage medium storying thereon computer-executable instructions, when executed by one or more processor, causing the one or more processor to perform: [See Jovanovski, ¶ 0049 discloses executable instructions stored in a non-transitory storage medium.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 16, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.  

Regarding claim 18, this claim recites analogous limitations to claim 4 and is therefore rejected on the same premise.  

Regarding claim 20, this claim recites analogous limitations to claim 6 and is therefore rejected on the same premise.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jovanovski in view of Sivan (US 20170237897 A1) (hereinafter Sivan)
Regarding claim 7, Chen in view of Jovanovski discloses all the limitations of claim 1.
Chen in view of Jovanovski does not appear to explicitly disclose:
wherein the first prompt message or the second prompt message is in a manner selected from at least one of text and voice.
However, Sivan discloses:
wherein the first prompt message or the second prompt message is in a manner selected from at least one of text and voice. [See Sivan, ¶ 0224 discloses an estimated value or quality associated value derived thereof of the system can be enunciated via a human voice emulator; See Sivan, ¶ 0118-0119 discloses a person being notified regarding a degree of estimated overlapping in a dual-camera system.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Chen in view of Jovanovski to add the teachings of Sivan in order to provide feedback to a user on the basis of a target object not being in a field of view.

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jovanovski in view of Kester (US 20190003984 A1) (hereinafter Kester).
Regarding claim 3, Chen in view of Jovanovski discloses all the limitations of claim 2.
Chen in view of Jovanovski does not appear to explicitly disclose:
wherein when the preset distance is invariant, the current overlapping degree increases as the current depth of the target object increases. 
However, Kester discloses:
wherein when the preset distance is invariant, the current overlapping degree increases as the current depth of the target object increases. [See Kester, ¶ 0253 discloses that as a distance between an imaging system and a target object increases, the overlapping region between FOVs of individual lenses increases.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Chen in view of Jovanovski to add the teachings of Kester in order to reduce the effect of parallax on a multi-lens overlapping FOV (field of view) system.

Regarding claim 5, Chen in view of Jovanovski discloses all the limitations of claim 2.
Kester discloses:
wherein the overlapping region decreases as the preset distance increases when the current depth is invariant, the FOV of the visible-light camera is invariant, and the FOV of the infrared-light camera is invariant; or 
the overlapping region increases as the FOV of the infrared-light camera increases when the current depth is invariant, the FOV of the visible-light camera is invariant, and the preset distance is invariant; or 
the overlapping region increases as the FOV of the visible-light camera increases when the current depth is invariant, the FOV of the infrared-light camera is invariant, and the preset distance is invariant. [See Kester, ¶ 0253 discloses that as a distance between an imaging system and a target object increases, the overlapping region between FOVs of individual lenses increases.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 10, this claim recites analogous limitations to claim 3 and is therefore rejected on the same premise.  

Regarding claim 12, this claim recites analogous limitations to claim 5 and is therefore rejected on the same premise.  

Regarding claim 17, this claim recites analogous limitations to claim 3 and is therefore rejected on the same premise.  

Regarding claim 19, this claim recites analogous limitations to claim 5 and is therefore rejected on the same premise.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120056982 A1			Katz; Sagi et al.
US 20190205659 A1			Cuban; Mark et al.
US 20160005280 A1			Laska; Jason N. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486